COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-17-00219-CV


In the Interest of K.L., J.L., and K.L.,   §   From the 360th District Court
Children
                                           §   of Tarrant County (360-571807-15)

                                           §   July 27, 2017

                                           §   Per Curiam

                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM